FILED
                              NOT FOR PUBLICATION                           JAN 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 CIRILO JAIMES-MEDINA; BEATRIZ                    No. 07-73349
 DIAZ-GUTIERREZ,
                                                  Agency Nos. A074-332-987
               Petitioners,                                   A095-604-795

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2009 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Cirilo Jaimes-Medina and his wife, Beatriz Diaz-Gutierrez, natives and

citizens of Mexico, petition for review of an order of the Board of Immigration

Appeals (“BIA”) denying their appeal of an immigration judge’s (“IJ”) decision

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
denying their application for cancellation of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo claims of due process violations in

immigration proceedings. Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir.

2006). We dismiss in part and deny in part the petition for review.

       Petitioners’ contention that the IJ violated due process by basing part of his

hardship determination on the temporary nature of their qualifying relative’s need

for counseling is not supported by the record and does not amount to a colorable

constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005) (“[T]raditional abuse of discretion challenges recast as alleged due process

violations do not constitute colorable constitutional claims that would invoke our

jurisdiction.”). We therefore lack jurisdiction over this claim.

       Contrary to petitioners’ contention, the BIA’s decision adequately addressed

the due process claim, thus making remand under Montes-Lopez v. Gonzales, 486
F.3d 1163 (9th Cir. 2007) unnecessary; see also Fernandez v. Gonzales, 439 F.3d
592, 603-04 (9th Cir. 2006).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




AR/Research                                2                                    07-73349